PER CURIAM
The state appeals from a pretrial order suppressing the results of defendant’s field sobriety tests. ORS 138.060(3). We reverse and remand for proceedings not inconsistent with our opinion in State v. Spicer, 147 Or App 418, 936 P2d 1005 (1997).
On remand, we instruct the court to exclude any reference to defendant counting, and to admit evidence that defendant used his arms for balance and placed his foot down several times during the one-leg-stand test, and that he stepped off the line, did not walk heel-to-toe and pivoted rather than turned in the walk-and-turn test.
Reversed and remanded for proceedings not inconsistent with State v. Spicer, 147 Or App 418, 936 P2d 1005 (1997).